          Case 1:19-mj-10987-UA Document 8 Filed 01/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      1/2/2020
--------------------------------------- X
                                        :
                                        :
UNITED STATES OF AMERICA,               :                19 Mag. 10987
                                        :
               -v-                      :                     ORDER
                                        :
VIRGIL GRIFFITH,                        :
                     Defendant.         :
                                        :
                                        :
--------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

     Before me is the Defendant’s appeal of the denial of his

bail application by Magistrate Judge Barbara Moses on December

26, 2019.     I heard the appeal on December 30, 2019.

Accordingly, it is hereby:

     ORDERED that the Clerk of Court is directed to unseal this

case and enter all documents in connection with this Complaint

on the electronic docket.

     IT IS FURTHER ORDERED that for the reasons stated on the

record on December 30, the Defendant’s appeal is GRANTED.               I set

forth below the entirety of Defendant’s bail conditions:

     1.      A $1 million personal recognizance bond, secured by

             (1) the residence of the Defendant’s parents, Dr.

             Robert Griffith and Dr. Susan Griffith, located at

             10885 Landers Drive, Northport, AL 35473; and (2) the

             residence of Defendant’s sister, Joy Lewis, located at
     Case 1:19-mj-10987-UA Document 8 Filed 01/02/20 Page 2 of 6



        7112 Black Rock Court, Columbia, MD 21046.         Dr. Robert

        Griffith, Dr. Susan Griffith, and Joy Lewis are to

        assist the Government in obtaining documents it deems

        necessary to make these properties security for the

        bond.   The bond shall not be considered secured until

        such time as the property has been assessed by the

        Government and has been made security for the bond.

        Defendant shall not be released until the conditions

        set forth in the paragraph are met;

2.      Strict Pretrial Supervision;

3.      Home detention with electronic and GPS monitoring at

        Defendants’ parents’ residence, located at 10885

        Landers Drive, Northport, AL 35473 (“the Residence”);

4.      Home assessment of the Residence.        Defendant shall not

        be released until the conditions set forth in the

        paragraph are met;

5.      Defense counsel and the Government are to meet and

        confer about securing the cryptocurrency hard drives

        located at the Defendant’s apartment in Singapore,

        subject to the laws of Singapore.        Defendant is to

        ensure that all individuals who have access to his

        apartment in Singapore are aware that these drives are

        not to be accessed, touched, or tampered with in any




                                  2
     Case 1:19-mj-10987-UA Document 8 Filed 01/02/20 Page 3 of 6



        way until they are secured based upon the agreement

        between defense counsel and the Government.

6.      Defendant is to participate in mental health treatment

        and evaluation as directed by Pretrial Services;

7.      Defendant is to participate in drug treatment and

        testing as directed by Pretrial Services;

8.      Defendant’s travel is restricted to the Northern

        District of Alabama, the Southern District of New York

        (“SDNY”), and the Eastern District of New York (“EDNY”

        and together with SDNY, the “New York Districts”).

        Further, Defendant shall only be permitted to travel

        to the New York Districts to (a) appear at the

        Thurgood Marshall United States Courthouse at 40

        Centre Street, New York, New York and the Daniel

        Patrick Moynihan United States Courthouse at 500 Pearl

        Street, New York, New York for court appearances or as

        directed by his Pretrial Services Officer; or (b) meet

        with his counsel, Brian Klein, of Baker Marquart LLP

        and/or Sean Buckley of Kobre & Kim, and/or any other

        representatives of the aforementioned firms, at the

        New York office of Kobre & Kim located at 800 Third

        Ave., New York, New York 10022.       Defendant shall

        provide notice to and obtain approval from Pretrial

        Services for all such travel.       To the extent the


                                  3
     Case 1:19-mj-10987-UA Document 8 Filed 01/02/20 Page 4 of 6



        Government deems it necessary, in connection with all

        visits to and from the New York Districts, Defendant

        shall be accompanied to the airport by an agent of the

        Federal Bureau of Investigation or other investigative

        agency designated by the Government, who shall ensure

        that he boards his flight;

9.      Within the Northern District of Alabama, Defendant

        shall be permitted to leave the Residence for all

        purposes ordinarily permitted for a person in home

        detention, as well as to obtain state- or

        municipality-issued identification documents.

        Defendant shall provide notice to and obtain approval

        from Pretrial Services for all such departures from

        the Residence;

10.     Defendant is to surrender all of his travel documents

        to Pretrial Services, including his Passport ID Card.

        Upon release, and in accordance with Condition No. 9,

        Defendant is to commence efforts to obtain a state- or

        municipality-issued identification card that will

        enable him to travel by air.       Until Defendant obtains

        an alternate form of identification, Pretrial Services

        will facilitate his travel to the New York Districts

        for the purposes authorized in Condition No. 8 by

        providing Defendant with his Passport ID Card no more


                                  4
  Case 1:19-mj-10987-UA Document 8 Filed 01/02/20 Page 5 of 6



      than one day prior to his flight, which he will

      surrender to Pretrial Services upon his initial

      arrival in the SDNY, and retrieve his Passport ID Card

      from Pretrial Services for his trip back to Alabama.

      Defendant shall within a day of returning to the

      Northern District of Alabama return his Passport ID

      Card to Pretrial Services in the Northern District of

      Alabama.

11.   Defendant is not to relocate from the Residence

      without prior approval of Pretrial Services;

12.   Defendant shall not possess or use any smartphone or

      any cellular telephone with internet access

      capability;

13.   Defendant will be allowed to have a computer in the

      Residence, which will be loaded with a monitoring

      software.   Defendant is not to use any computer or

      other internet-capable device that does not contain

      such software;

14.   Defendant’s internet activity will be limited to

      communicating with his counsel by e-mail.        Defendant

      is not to access the internet for any other purposes,

      and is specifically prohibited from accessing any of

      his cryptocurrency accounts and from accessing the

      darkweb;


                               5
         Case 1:19-mj-10987-UA Document 8 Filed 01/02/20 Page 6 of 6



     15.    Defendant is not to communicate with or contact any of

            the witnesses and victims set forth in a list to be

            provided by the Government.



SO ORDERED.

Dated:      New York, New York
            January 2, 2020


                                                                       PART I




                                      6
